               Case 19-22704-MAM           Doc 17     Filed 09/30/19     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

                                                      Case No.: 19-22704-BKC-MAM
IN RE:                                                Chapter 11 Proceeding

JEROME GOLDEN CENTER
FOR BEHAVIORAL HEALTH, INC.

       Debtor.
                                       /


                 CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)


Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate
possible disqualification or recusal, the undersigned counsel for JEROME GOLDEN CENTER
FOR BEHAVIORAL HEALTH, INC., in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly
own(s) 10% or more of any class of the corporation's(s') equity interests, or states that there are no
entities to report under FRBP 7007.1:


       ■ None [Check if applicable]


September 30, 2019                                    /s/_Philip B. Harris
Date                                                  Philip B. Harris, Esq.
                                                      Florida Bar No. 19781
                                                      PHILIP B. HARRIS, P.A.
                                                      685 Royal Palm Beach Blvd., Ste. 205
                                                      Royal Palm Beach. FL 33411
                                                      Telephone: (561) 543-7963
